DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobodzinski et al. (US. 5,078,688)(“Lobodzinski”).
Re Claim 1, Lobodzinski discloses a catheter assembly (12, Fig. 1) capable to be used as a peripheral intravenous catheter assembly, comprising: a catheter adapter (31) comprising a proximal end (48 Fig. 4), a distal end (close to 40), a lumen extending through the proximal end and the distal end ( lumen for the stylet 26, Fig. 1), and a side port (43); a first extension tube (14) comprising a proximal end (close to 56) and a distal end (close to 43), wherein the first extension tube extends from the side port (Fig. 1); a first connector (16) coupled to the proximal end of the first extension tube (Fig. 1), wherein the first connector comprises a first port (60) and a second port (58); a second extension tube (18) comprising a proximal end  (close to 64) and a distal end (close to 18), wherein the distal end of the second extension tube is coupled to the first port (Fig. 1), and a second connector (64) coupled to the proximal end of the second extension tube (Fig. 1), but it is silent as to the specifics that the second extension tube is longer than the first extension tube.

Re Claim 2, Lobodzinski discloses wherein the first port directs the second extension tube distally (Fig. 1).  
Re Claim 3, Lobodzinski it is silent as to the specifics that the first port is disposed at an angle of less than 90° with respect to the second port.
The instant disclosure describes the parameter of angle between the first port and second port as being merely preferable (¶0043), and does not describe angle as contributing any unexpected results to the system.  As such, parameters such as relative angle are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the limitation angle of the first port relative to the second port would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re Claim 4, Lobodzinski discloses wherein the first port is disposed at an angle between 45° and 90° with respect to the second port (Fig. 1).  
Re Claim 5, Lobodzinski discloses wherein the first port is perpendicular to the second port (Fig. 1, Fig. 5).  
Re Claim 6, Lobodzinski discloses wherein the second port is aligned with a longitudinal axis of the first connector (Fig. 1, Fig. 5).  
Re Claim 7, Lobodzinski discloses wherein the first connector comprises a Y-shape ( Fig. 1), wherein the first port and the second port form arms of the Y-shape (60, 58), wherein the first connector comprises a third port forming a trunk of the Y-shape (56), wherein the third port extends proximally, wherein the first port and the second port extend distally (Fig. 1).  
Re Claim 8, Lobodzinski discloses wherein the first port directs the second extension tube across a longitudinal axis of the catheter adapter (Fig. 1, the tube 18 can be across the axis of 31 as the tubes are flexible).  
Re Claim 9, Lobodzinski discloses wherein the first connector does not include any catch points for fluid or a probe moving through the first connector in the distal direction (connector 16 does not have any probe inside it moving in distal direction).  
Re Claim 10, Lobodzinski discloses wherein the second connector does not include any catch points for fluid or a probe moving through the second connector in the distal direction (connector 64 does not have any probe inside it moving in distal direction).  
Re Claim 11, Lobodzinski is silent as to the specifics that a length of the first connector is about 0.57 inches.  
The instant disclosure describes the parameter of relative length of the first connector as being merely preferable (¶0059), and does not describe the length of the first connector as contributing any unexpected results to the system.  As such, parameters such as length of the first connector is considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the limitation of length of the first connector would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re Claim 12, Lobodzinski discloses wherein the first connector is coupled to the proximal end of the first extension tube via a snap fit (Col.4, lines 20-25).  
Re Claim 13, Lobodzinski discloses wherein the proximal end of the first extension tube is fixed within the first connector (inside 50, Fig. 5).  
Re Claim 18, Lobodzinski discloses a third extension tube ( the threaded over the stylet 26 which attached to 31, similar to 42 in Fig. 4) comprising a proximal end and a distal end, wherein the third extension tube extends from the distal end of the catheter adapter (Fig. 1).  
Re Claim 19, Lobodzinski discloses wherein the distal end of the catheter adapter further comprises a needle port ( port for the stylet 26, 28).  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobodzinski et al. (US. 5,078,688)(“Lobodzinski”) in view of Burkholz et al. (US. 20170120011A1) (“Burkholz”).
Re Claim 14, Lobodzinski fails to disclose wherein further comprising a clamp disposed on the second extension tube.  
However, Burkholz disclose a catheter (Fig. 1) and a clamp (108) disposed on an extension tube (106).
  Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the assembly of Lobodzinski to include a clamp so that the catheter assembly further comprises a clamp disposed on the second extension tube as taught by Burkholz for the purpose of manually blocking the fluid flow through the tube (Burkholz, ¶0086, such a clamp used during replacing part and/or reconnecting the tube with other elements).
Claims15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobodzinski et al. (US. 5,078,688)(“Lobodzinski”) in view of Guerrero (US. 20060089604A1).
Re Claim 15, Lobodzinski fails to disclose wherein the side port is a first side port, wherein the catheter adapter further comprises a second side port disposed on a top of the catheter adapter.  
However, Guerrero discloses a catheter assembly (Figs. 4-5) and wherein the catheter adapter (Fig. 4) has the side port is a first side port (115), wherein the catheter adapter further comprises a second side port (left 110) disposed on a top of the catheter adapter (Fig. 4).
  Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the assembly of Lobodzinski to include a second side port so that the side port is a first side port, wherein the catheter adapter further comprises a second side port disposed on a top of the catheter adapter  as taught by Guerrero for the purpose of enhancing the administration multiple fluids at same time to the patient (Guerrero, ¶0041).
Re Claim 16, Lobodzinski fails to disclose wherein the side port is a first side port, wherein the catheter adapter further comprises a second side port opposing the first side port. 
 However, Guerrero discloses a catheter assembly (Figs. 4-5) and wherein the catheter adapter (Fig. 4) has the side port is a first side port (115), wherein the catheter adapter further comprises a second side port (left 110) disposed on a top of the catheter adapter (Fig. 4).
  Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the assembly of Lobodzinski to include a second side port so that the side port is a first side port, wherein the catheter adapter further comprises a second side port opposing the first side port as taught by Guerrero for the purpose of enhancing the administration multiple fluids at same time to the patient (Guerrero, ¶0041).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobodzinski in view of  Odland et al. (US. 20140128823A1) (“Odland”).
Re Claim 17, Lobodzinski fails to disclose a third extension tube comprising a proximal end and a distal end, wherein the third extension tube extends from second side port; a third connector coupled to the proximal end of the third extension tube, wherein the third connector comprises a third port and a fourth port; a fourth extension tube comprising a proximal end and a distal end, wherein the distal end of the fourth extension tube is coupled to the third port, wherein the fourth extension tube is longer than the third extension tube; and a fourth connector coupled to the proximal end of the fourth extension tube.
However, Odland disclose a catheter system (Fig. 9) and wherein a third extension tube comprising a proximal end and a distal end (Annotated Fig. 8 of Odland), wherein the third extension tube extends from second side port (Annotated Fig. 8 of Odland),  a third connector coupled to the proximal end of the third extension tube, wherein the third connector comprises a third port and a fourth port (Annotated Fig. 8 of Odland),  a fourth extension tube comprising a proximal end and a distal end, wherein the distal end of the fourth extension tube is coupled to the third port, wherein the fourth extension tube is longer than the third extension tube (Annotated Fig. 8 of Odland),  and a fourth connector coupled to the proximal end of the fourth extension tube (Annotated Fig. 8 of Odland).

    PNG
    media_image1.png
    654
    397
    media_image1.png
    Greyscale

Annotated Fig. 8 of Odland
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the assembly of Lobodzinski to include third and fourth extension tubes so that the catheter assembly comprises a third extension tube comprising a proximal end and a distal end, wherein the third extension tube extends from second side port; a third connector coupled to the proximal end of the third extension tube, wherein the third connector comprises a third port and a fourth port; a fourth extension tube comprising a proximal end and a distal end, wherein the distal end of the fourth extension tube is coupled to the third port, wherein the fourth extension tube is longer than the third extension tube; and a fourth connector coupled to the proximal end of the fourth extension tube as taught by Odland for the purpose of using multiple ports such as each has a specific function such as delivery, removing fluid, medication or sensors (Odland, ¶0104).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (US. 20080188831A1) (“Bonnette”).
Re Claim 20, Bonnette discloses (Fig. 8) capable to be used as a peripheral intravenous catheter assembly, comprising: a catheter adapter (12) comprising a proximal end (close to 26, Fig. 8), a distal end (close to 22), a lumen extending through the proximal end and the distal end (lumen for wire 104), and a side port (20); a first extension tube (close to116 to 112) comprising a proximal end (close to 116) and a distal end (close to 114), wherein the first extension tube extends from the side port (Fig. 8); a second extension tube (close to 108 to 110) comprising a proximal end  (close to 108) and a distal end (close to 110), wherein the second extension tube extends from the side port (Fig. 8), a first connector (116) coupled to the proximal end of the first extension tube (Fig. 8); and a second connector (108 coupled to the proximal end of the second extension tube (Fig. 8) but it is silent as to the specifics that the second extension tube is longer than the first extension tube.
 The instant disclosure describes the parameter of relative length of the second tube to the first extension as being merely preferable (¶0009), and does not describe the relative length of the second tube to the first extension tube as contributing any unexpected results to the system.  As such, parameters such as relative length of the second tube to the first extension are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the limitation of the relative length of the second tube to the first extension would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783    

/Lauren P Farrar/Primary Examiner, Art Unit 3783